Exhibit 10.46

January 18, 2008

T. Patrick Kelly

Dear Pat:

This letter modifies the terms of the June 19, 2006 offer letter between you and
Vignette Corp. regarding severance protection.

The twelve months of base pay element of the severance payment defined in the
letter for termination by the Company without “Cause” or by you for “Good
Reason,” is hereby changed to twelve months of base salary, plus an amount equal
to your Executive Performance Bonus “EPB” actually paid to you over the 12
months preceding your termination date (which will not include other bonuses
which may have been paid to you outside of the EPB program). This severance
payment will be paid through Vignette’s regular payroll schedule over the 12
month severance period with payment contingent upon execution of a Separation
Agreement, which will include appropriate releases and restrictive covenants
including non-compete, no hire and non solicitation clauses equal to the
severance period.

In the event of a Change of Control, the 12 months of base pay element of the
severance payment defined in the letter is hereby changed to eighteen months of
base salary, plus an amount equal to your Executive Performance Bonus “EPB”
actually paid to you over the 12 months preceding your termination or
resignation (which will not include other bonuses which may have been paid to
you outside of the EPB program). This severance payment will be paid through
Vignette’s regular payroll schedule over the 18 month severance period with
payment contingent upon execution of a Separation Agreement which will include
appropriate releases and restrictive covenants including non-compete, no hire
and non solicitation clauses equal to the severance period.

The definition of Change of Control stated in your offer letter shall be amended
and restated in its entirety to read as follows: “Change of Control” for
purposes of this letter shall be defined as (i) the acquisition of more than
fifty percent (50%) of the beneficial ownership interests, or more than fifty
percent (50%) of the voting power, of the Company, either directly or
indirectly, in one or a series of related transactions, by merger, purchase or
otherwise, by any person or group of persons acting in concert (including,
without limitation, any one or more individuals, corporations, partnerships,
trusts, limited liability companies or other entities); (ii) the disposition or
transfer, whether by sale, merger, consolidation, reorganization,
recapitalization, redemption, liquidation or any other transaction, of more than
fifty percent (50%) by value of the assets of the Company in one or a series of
related or unrelated transactions over time.



--------------------------------------------------------------------------------

T. Patrick Kelly

January 18, 2008

Page 2 of 2

 

Notwithstanding the foregoing, if you are a “specified employee” within the
meaning of Section 409A of the Code and any final regulations and guidance
promulgated thereunder (collectively “Section 409A”) at the time of your
“separation from service” (as defined under Section 409A), and the severance
payable to you pursuant to this letter, when considered together with any other
severance payments or separation benefits may be considered deferred
compensation under Section 409A (together, the “Deferred Compensation Separation
Benefits”), then only that portion of the Deferred Compensation Separation
Benefits which does not exceed the Section 409A Limit may be made within the
first six (6) months following your separation of service in accordance with the
payment schedule specified in this letter. Any portion of the Deferred
Compensation Separation Benefits in excess of the Section 409A Limit otherwise
due to you on or within the six (6) month period following your separation of
service will accrue during such six (6) month period and will become payable in
a lump sum payment on the date six (6) months and one (1) day following the date
of your separation of service date. All subsequent Deferred Compensation
Separation Benefits, if any, will be payable in accordance with the payment
schedule applicable to each payment or benefit.

“Section 409A Limit” for purposes of this letter shall mean the lesser of two
(2) times: (i) your annualized compensation based upon the annual rate of pay
paid to you during the Company’s taxable year preceding the Company’s taxable
year of your termination of employment as determined under Treasury Regulation
1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service guidance issued with
respect thereto; or (ii) the maximum amount that may be taken into account under
a qualified plan pursuant to Section 401(a)(17) of the Code for the year in
which your employment is terminated.

All other terms and conditions of the offer letter, including those related to
additional severance protection shall remain unchanged. Please sign and return a
copy of this letter indicating your acceptance of its provisions.

 

Yours truly,

/s/ Michael A. Aviles

Michael A. Aviles

President & CEO

 

Accepted and Agreed To:

Signature:

 

/s/ T. Patrick Kelly

Date:

  February 12, 2008